Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 11, 2020                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161104
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 161104
                                                                    COA: 351897
                                                                    Kalkaska CC: 18-004179-FH
  RYAN RICHARD RAPOZA,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 17, 2020 order
  of the Court of Appeals is considered. We DIRECT the Kalkaska County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order. In particular, the prosecuting attorney shall address whether the trial court
  erroneously scored Offense Variable 19 at 15 points for the use of force to interfere with
  the administration of justice.

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 11, 2020
           s0909
                                                                               Clerk